 Case: 2:20-cv-01977-JLG-EPD Doc #: 14 Filed: 06/02/20 Page: 1 of 6 PAGEID #: 55




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


BRADLEY L. POWELL, SR.,                            )     Case No. 2:20-CV-01977-JLG-EPD
                                                   )
                       Plaintiff,                  )     The Honorable Judge James L. Graham
                                                   )
v.                                                 )     Chief Magistrate Judge Elizabeth P.
                                                   )     Deavers
FLUOR-B&W PORTSMOUTH LLC,                          )
                                                   )     AGREED CONFIDENTIALITY
                       Defendant.                  )     STIPULATION AND PROPOSED
                                                   )     PROTECTIVE ORDER
                                                   )

       The parties have agreed to the terms of this Confidentiality Stipulation and respectfully

request that this Court enter a Protective Order accordingly as follows:

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, IT IS HEREBY

STIPULATED AND AGREED by the parties, Plaintiff Bradley L. Powell, Sr. and Defendant

Fluor-BWXT Portsmouth LLC, by and through their respective counsel, that:

       (A)     (i)    This Stipulation and Order governs the handling of all documents

(whether in written, taped, or electronic form), testimony and other information, including all

copies, excerpts, and summaries thereof (collectively, “material”), produced, given or filed

during discovery and other proceedings in this action.

               (ii)   The provisions of this Stipulation and Order shall apply to (1) the parties

in this action, and (2) any other person producing or disclosing material in this action who agrees

to be bound by the terms of this Stipulation and Order. As used herein, “person” includes the
 Case: 2:20-cv-01977-JLG-EPD Doc #: 14 Filed: 06/02/20 Page: 2 of 6 PAGEID #: 56




named parties to the above-captioned case and others who have agreed to be bound by this

Stipulation and Order.


       (B)     Any person may designate as “Confidential” any material that it produces in the

course of this litigation (including appeals) when such person (in the case of a corporate party,

through a managing agent of the corporate party, which can include its in-house counsel and

outside counsel) in good faith believes such material contains non-public information relating to

the customers, clients, and/or business partners of any party, personal or confidential information

regarding current and former employees, private medical information of any party or any party’s

current or former employee, customer, client, and/or business partner, and/or sensitive

commercial, financial, or proprietary business information, including the information contained

in, or derived from, the contents of such confidential material (hereinafter “Confidential

Material”).

       (C)     Confidential Material shall be subject to the following restrictions:

               (i)       Confidential Material shall be used only for the purpose of this litigation

(including appeals) and for no other purpose (unless authorized by this Court) and may only be

disclosed, given, shown, made available or communicated, directly or indirectly, to the persons

listed in Paragraph (C)(ii) below.

               (ii)      Confidential Material may be disclosed only to:

                         (1)    the parties to this action and/or employees of the parties who need

                                access to Confidential Material for a purpose articulated in

                                Paragraph (i), above;

                         (2)    counsel of record in this case for the parties, outsourced personnel,

                                and employees of such counsel;



                                                  2
 Case: 2:20-cv-01977-JLG-EPD Doc #: 14 Filed: 06/02/20 Page: 3 of 6 PAGEID #: 57




                         (3)    the Court (including court reporters, stenographic reporters and

                                court personnel) and jury;


                         (4)    experts and consultants retained by the parties or counsel in this

                                action;

                         (5)    any claims representative(s) for any party’s insurer; and

                         (6)    any other person as to whom the producing person agrees in

                                writing.

              (iii)      Notwithstanding any of the foregoing provisions, this Stipulation and

Order has no effect upon, and its scope shall not extend to, any party’s use of its own

Confidential Material.

       (D)    Each person given access to Confidential Material pursuant to the terms hereof

(other than persons described in Paragraphs (C)(ii)(2)-(3) above) shall be advised that the

Confidential Material is being disclosed in accordance with the terms of this Stipulation and

Order and may be disclosed only in accordance with the terms hereof; and that the violation of

the terms of this Stipulation and Order may constitute contempt of a court order. Before any

person (other than persons described in Paragraphs (C)(ii)(2)-(3) above) is given access to

Confidential Material, he or she must first execute a Certificate of Acknowledgment agreeing to

the terms of this Stipulation and Order.          In the event a dispute arises, Certificates of

Acknowledgement will be produced upon written request.

       (E)    Confidential Material shall be designated as follows:

              (i)        In the case of documents, the designation shall be made by placing the

legend “CONFIDENTIAL” on each page of any such document prior to the production.




                                                  3
 Case: 2:20-cv-01977-JLG-EPD Doc #: 14 Filed: 06/02/20 Page: 4 of 6 PAGEID #: 58




               (ii)      In the case of discovery responses, the designation shall be made by

stating in response to the discovery request that the information contained in the response is

“CONFIDENTIAL” and subject to protective order.


               (iii)     In the case of deposition transcripts, a designation can be made by any

party by indicating on the record at the deposition that the testimony is “CONFIDENTIAL” and

subject to protective order or by providing notice in writing to the other party (no later than 15

business days after receipt of the deposition transcript) that all or any portion of the deposition

transcript be designated as “CONFIDENTIAL” under the terms of the Stipulation and Order.

All copies of deposition transcripts that contain Confidential Material shall be prominently

marked “CONFIDENTIAL” on the cover thereof.

       (F)     If a party wishes to file with the Court any information or documents that the

other party has designated as “CONFIDENTIAL,” the filing party will move this Court for an

order permitting filing of such materials or information under seal. Prior to filing any such

motion for an order permitting the filing of documents under seal, the parties will first confer

regarding the need to maintain the confidential status of the designated documents.


       (G)     (i)       No party concedes that any material designated by any other person as

Confidential Material does in fact contain or reflect trade secrets, proprietary or confidential

information, or has been properly designated as Confidential Material. Any party may, upon ten

(10) days’ advance written notice to the other party, move this Court for (1) modification of this

Stipulation and Order, or (2) relief from the provisions of this Stipulation and Order. In addition,

the parties may agree in writing or on a transcribed record to necessary modifications of this

Stipulation and Order.




                                                 4
 Case: 2:20-cv-01977-JLG-EPD Doc #: 14 Filed: 06/02/20 Page: 5 of 6 PAGEID #: 59




               (ii)    A party shall not be obligated to challenge the propriety of the designation

of material as Confidential Material, at the time made, and failure to do so shall not preclude a

subsequent challenge thereof. If a party challenges such designation, it shall provide written

notice of such challenge to the designating person, and the parties shall attempt to resolve any

challenge in good faith on an expedited and informal basis.             If the challenge cannot be

expeditiously and informally resolved, either the designating person or the challenging party

may, on ten (10) days’ advance written notice to the other party, apply for an appropriate

ruling(s) from the Court. The material in issue shall continue to be treated as designated until the

Court orders otherwise.

       (H)     This Stipulation and Order, insofar as it restricts the communication and use of

Confidential Material, shall continue to be binding throughout and after the conclusion of this

litigation, including any appeals. Within thirty (30) days of the conclusion of this litigation

(including appeals), every party and person subject to the terms of this Stipulation and Order

shall collect and either return to the producing party or person all Confidential Material obtained

from the producing party or person, and all copies of such Confidential Material or destroy the

Confidential Material. Notwithstanding the foregoing, there shall be no obligation to return any

Confidential Material that became a part of the Court’s record in this action (by use as a trial

exhibit, inclusion in a court filing, inclusion in the record on any appeal, or otherwise).

       (I)     Notwithstanding anything to the contrary contained in this Stipulation and Order,

the obligations of secrecy, confidentiality, non-disclosure, and non-use on the part of any party

shall not apply to information that:

               (i)     is already in the unrestricted and rightful possession of the non-

designating party or in the public domain at the time of receipt;




                                                  5
 Case: 2:20-cv-01977-JLG-EPD Doc #: 14 Filed: 06/02/20 Page: 6 of 6 PAGEID #: 60




               (ii)      becomes public knowledge after receipt through no fault of the non-

designating party, the non-designating party’s counsel, or any expert or consultant retained by

the non-designating party; or

               (iii)     is transmitted to the non-designating party by a third party having no

obligation to the designating party.

       (J)     This Court shall retain jurisdiction over the parties and those persons subject to

this Stipulation and Order for purposes of enforcing the provisions of this Stipulation and Order;

and all parties consent to the personal jurisdiction of this Court for such purposes.


       IT IS SO ORDERED.

                                               s/ Elizabeth A. Preston Deavers_____
                                               ELIZABETH A. PRESTON DEAVERS
                                               CHIEF MAGISTRATE JUDGE



APPROVED BY:


/s/ Mark J. Byrne (via e-mail                   /s/ Amanda T. Quan
authorization)                                  Ellen Toth (0056176)
Mark J. Byrne (0029243)                         Amanda T. Quan (0086623)
Jacobs, Kleinman, Seibel & McNally, LPA         Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Cincinnati Club Building                        Key Tower
30 Garfield Place, Suite 905                    127 Public Square, Suite 4100
Cincinnati, OH 45202                            Cleveland, OH 44114
513-381-6600                                    216-241-6100
513-381-4150 (FAX)                              216-357-4733 (FAX)
Email: mbyrne@jksmlaw.com                       Email: ellen.toth@ogletree.com
                                                        amanda.quan@ogletree.com
Attorney for Plaintiff
                                                Attorneys for Defendant



Dated: June 2, 2020




                                                  6
